          Case 6:20-cv-00022-SEH Document 226 Filed 09/15/21 Page 1 of 6



                      IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF MONTANA

                                    HELENA DIVISION


MARIA MOELLER and RON
MOELLER,
                                                 CV 20-22-H-SEH
                      Plaintiffs,

vs.                                             ORDER

THE ALIERA COMPANIES, INC.;
T RINITY HE A L THSH A R E ;
TIMOTHY MOSES; SHELLEY
STEELE; CHASE MOSES and DOES
1-10'

                      Defendants,


                                    INTRODUCTION

      Plaintiffs filed an opposed Motion for Partial Relief From Stay and

Alternative Motion to Bifurcate on August 6, 2021. 1 This order addresses that

motion.

                                     BACKGROUND

      This case was filed on March 20, 2020.2 First and Second Amended


      1
          Doc. 222.
      2
          Doc. 1.
Case 6:20-cv-00022-SEH Document 226 Filed 09/15/21 Page 2 of 6
Case 6:20-cv-00022-SEH Document 226 Filed 09/15/21 Page 3 of 6
Case 6:20-cv-00022-SEH Document 226 Filed 09/15/21 Page 4 of 6
Case 6:20-cv-00022-SEH Document 226 Filed 09/15/21 Page 5 of 6
Case 6:20-cv-00022-SEH Document 226 Filed 09/15/21 Page 6 of 6
